Title: To Thomas Jefferson from George Hammond, 30 March 1792
From: Hammond, George
To: Jefferson, Thomas


          
            Sir
            Philadelphia 30th March 1792
          
          By the last packet, I have received from my Court (in consequence of a communication from me of the reports circulated upon the subject) a corroboration of the truth of the sentiments, which I had the honor of stating to you, as the result of my personal conviction, in my letter of the 14th of December, relative to Mr. Bowles.
          I am directed to assure this government, in the most explicit manner, that the assertions said to have been made by Mr. Bowles of his pretensions having been encouraged or countenanced by the government of Great Britain, or of his having been furnished by it with arms and ammunition, are entirely without foundation. The report also of his having obtained from the government of Great Britain any sort of commission as superintendant of the Indians or in any other character, or of his having received authority, to promise to the Indians protection and assistance in the recovery of their old boundary with Georgia, or to hold out to them the expectation of any English reinforcements in the spring, is equally groundless.
          I feel the sincerest satisfaction in being empowered to communicate to you, Sir, this additional proof of the solicitude of his Majesty’s government to promote a good understanding with the United States, which solicitude cannot be more decidedly evinced than by this prompt contradiction of the rumours to which I have alluded, and which are as repugnant to the truth, as they are injurious to the establishment of that mutual confidence, which ought to subsist between our respective countries.—I have the honor to be with great respect and esteem, Sir, Your most obedient, humble servant,
          
            Geo. Hammond.
          
        